     Case 2:19-cr-00269-JCM-EJY Document 62 Filed 07/17/20 Page 1 of 4




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4    Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Byron Porter
7
                        UNITED STATES DISTRICT COURT
8
                             DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                     2:19-cr-00269-JCM-EJY
10

11                      Plaintiff,             Stipulation to Continue Pretrial
12
      vs.                                      Release Revocation Appearance
                                                   Date (Second Request)
13    BYRON PORTER,
14
                        Defendants.
15

16

17          It is hereby stipulated and agreed, by and between NICHOLAS A.
18
     TRUTANICH, United States Attorney, through DANIEL E. CLARKSON,
19

20   Assistant United States Attorney, and WILLIAM BROWN, counsel for
21
     defendant Byron Joshua Jarell Porter, that Byron Porter’s pretrial release
22
     revocation appearance date in the above-captioned matter, previously
23

24   scheduled for July 20, 2020, at 2:30 p.m., be vacated and continued at least
25
     ninety (90) days until a time convenient to the Court.
26

27

28




                                           1
     Case 2:19-cr-00269-JCM-EJY Document 62 Filed 07/17/20 Page 2 of 4




1
           This Stipulation is entered into for the following reasons:

2          1.    Defendant Byron Porter initially appeared on October 17, 2019,
3
     before U.S. Magistrate Judge Elayna J. Youchah and was ordered released on
4

5    a personal recognizance bond with conditions.
6
           2.    Mr. Porter is currently scheduled to make an appearance before
7
     the Court on July 20, 2020 at 2:30 p.m. on a petition for revocation of pretrial
8

9    release based on alleged violations of conditions of pretrial release.
10
           3.    Since the filing of the petition, Mr. Porter has successfully
11

12
     completed residential drug treatment pursuant to a modification of his

13   conditions of pretrial release.
14
           4.    Mr. Porter is released on a personal recognizance bond with
15

16   conditions pending trial and does not object to a continuance.
17
           5.    The government does not object to a continuance.
18
           6.    This is the second for a continuance of this appearance date filed
19

20   in this matter.
21
           Date: July 17, 2020
22

23
      Counsel for KENNETH HALL                   NICHOLAS A. TRUTANICH
                                                 United States Attorney
24

25
      /s/ William Brown                          /s/ Daniel E. Clarkson
      WILLIAM H. BROWN                           DANIEL E. CLARKSON
26    BROWN MISHLER, PLLC                        Assistant United States Attorney
27

28




                                             2
     Case 2:19-cr-00269-JCM-EJY Document 62 Filed 07/17/20 Page 3 of 4




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4    Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Byron Porter
7
                         UNITED STATES DISTRICT COURT
8
                              DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                      2:19-cr-00269-JCM-EJY
10

11                      Plaintiff,                    FINDINGS OF FACT
12
      vs.

13    BYRON PORTER,
14
                        Defendants.
15

16

17          Based on the pending Stipulation of counsel, and good cause appearing
18
     therefore, the Court finds that:
19

20          1.   Defendant Byron Porter initially appeared on October 17, 2019,
21
     before U.S. Magistrate Judge Elayna J. Youchah and was ordered released on
22
     a personal recognizance bond with conditions.
23

24          2.   Mr. Porter is currently scheduled to make an appearance before
25
     the Court on July 20, 2020 at 2:30 p.m. on a petition for revocation of pretrial
26

27
     release based on alleged violations of conditions of pretrial release.

28




                                             3
     Case 2:19-cr-00269-JCM-EJY Document 62 Filed 07/17/20 Page 4 of 4



           3.    Since the filing of the petition, Mr. Porter has successfully
1

2    completed residential drug treatment pursuant to a modification of his
3
     conditions of pretrial release.
4

5
           4.    Mr. Porter is released on a personal recognizance bond with

6    conditions pending trial and does not object to a continuance.
7
           5.    The government does not object to a continuance.
8

9          6.    This is the second for a continuance of this appearance date filed
10
     in this matter.
11

12
           For all of the above-stated reasons, the ends of justice would be served

13   best by a continuance of the initial appearance date.
14
                                             ORDER
15

16
           IT IS ORDERED that the initial appearance date in United States v.

17   Lesean Roger Dennis Braddock, Jr., and Byron Joshua Jarell Porter, Case
18
     No. 2:19-cr-00269-JCM-EJY, previously scheduled for July 20, 2020, at 2:30
19

20   p.m., is vacated and continued until October 19, 2020 at 2:30 p.m., in
21
     Courtroom 3B, before U.S. Magistrate Judge Brenda Weksler.
22
           Dated this 17th day of July, 2020
23

24                                     By:
                                             United States Magistrate Judge
25

26

27

28




                                                 4
